Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 17, 2018

                                       No. 04-17-00375-CR

                                Charles D. TUTTOILMONDO Jr.,
                                            Appellant

                                                 v.

                                        The State of Texas,
                                             Appellee

                   From the 49th Judicial District Court, Zapata County, Texas
                                      Trial Court No. 2246
                           Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
Sitting:       Karen Angelini, Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

        Appellant has filed a brief in which he contends the trial court abused its discretion by
denying his motion to suppress his statements on the ground that they were not voluntarily made. The
record does not contain the trial court’s findings and conclusions on the voluntariness issue.

         The trial court is required to make written findings of fact “in all cases concerning
voluntariness.” Vasquez v. State, 411 S.W.3d 918, 920 (Tex. Crim. App. 2013). The court was
obligated “to make findings and conclusions that were adequate and complete, covering every
potentially dispositive issue that might reasonably be said to have arisen in the course of the
suppression proceedings.” State v. Elias, 339 S.W.3d 667, 676 (Tex. Crim. App. 2011). This court
may not imply findings in support of the trial court’s suppression order. See id. When the trial court
fails to make such findings, the proper remedy is for the appellate court to abate the appeal and
remand to the trial court for the entry of written findings. Green v. State, 906 S.W.2d 937, 939-40
(Tex. Crim. App. 1994)

        We therefore abate this appeal and remand it for the trial court to make the findings of fact
and conclusions of law required by section 6 of article 38.22. We order the trial court to make its
written findings not later than September 4, 2018 and order the clerk of the trial court to file the
findings and conclusions with this court in a supplemental record not later than September 6, 2018.
It so ORDERED on this 17th day of August, 2018.



                                                  PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court